Case 2:19-cv-00016-SEH Document 102 Filed 08/03/20 Page 1 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BUTTE DIVISION

PHYLLIS SAXON, SANDRA

IVERSON, and OLD WEST
SALOON, LLC,

Plaintiffs,
Vs.

CITY OF DILLON, MONTANA, a
body politic, DILLON POLICE
CHIEF PAUL CRAFT, in his
individual and official capacity,
DILLON POLICE CHIEF DONALD
GUIBERSON, in his individual and
official capacity, and OFFICER
JOSEPH HORROCKS, in his
individual and official capacity and
JOHN DOES 1-X,

Defendants.

 

 

No. CV 19-16-BU-SEH

ORDER

1. On September 24, 2019, Plaintiffs filed Plaintiffs’ Revised

Preliminary Pretrial Statement,’ which:

a. Identified 21 persons as persons likely to have
discoverable information that Plaintiffs may use in support

of their claims or defenses; and

b. Identified certain documents, electronically stored
information, and tangible things as responsive to Plaintiffs’

 

'Doc. 18.
Case 2:19-cv-00016-SEH Document 102 Filed 08/03/20 Page 2 of 13

Fed. R. Civ. P. 26(a)(1)(A)(ii) obligation to provide “a
copy—or a description by category and location—of all
documents, electronically stored information, and tangible
things that the disclosing party has in its possession,
custody, or control and may use to support its claims or
defenses.”

A “list of documents, electronically stored information and tangible items”
identified in Plaintiffs’ Revised Preliminary Pretrial Statement is attached as
“Exhibit A.”

2. On October 28, 2019, Plaintiffs filed a Supplement to Plaintiffs’
Initial Disclosure (“Supplement”),’ which:

a. Identified 13 persons not previously identified by
Plaintiffs as persons likely to have discoverable
information that Plaintiffs may use in support of their
claims or defenses.
No documents, electronically stored information, and tangible things that
Plaintiffs may use in support of their claims or defenses, not previously identified,
were disclosed with the Supplement.

3. On December 19, 2019, Plaintiffs filed a Second Supplement to

Plaintiffs’ Initial Disclosure (“Second Supplement”),* which:

 

2 Fed. R. Civ. P. 26(a)(1)(A)(ii).
3 Doc. 32.

4 Doc. 36.
Case 2:19-cv-00016-SEH Document 102 Filed 08/03/20 Page 3 of 13

a. Identified one additional person not previously
identified by Plaintiffs as a person likely to have
discoverable information that Plaintiffs may use in support
of their claims or defenses.

No documents, electronically stored information, and tangible things that
Plaintiffs may use in support of their claims or defenses, not previously identified,
were disclosed with the Second Supplement.

4. On April 20, 2020, Plaintiffs filed a Third Supplement to Plaintiffs’
Initial Disclosure (“Third Supplement”),’ which:

a. Identified two additional persons not previously
identified by Plaintiffs as persons likely to have
discoverable information that Plaintiffs may use in support
of their claims or defenses; and

b. Identified certain documents as responsive to
Plaintiffs’ Fed. R. Civ. P. 26(a)(1)(A)(ii) obligation to
provide “a copy—or a description by category and
location—of all documents, electronically stored
information, and tangible things that the disclosing party
has in its possession, custody, or control and may use to
support its claims or defenses.”

A “list of documents, electronically stored information and tangible items”

identified in the Third Supplement is attached as “Exhibit B.”

 

> Doc. 66.

6 Fed. R. Civ. P. 26(a)(1)(A)(ii).
Case 2:19-cv-00016-SEH Document 102 Filed 08/03/20 Page 4 of 13

5. On April 22, 2020, Plaintiffs filed a Brief in Support of First
Amended Motion for Leave to Supplement Will Call — May Call Witness List
(“Brief’),’ which:

a. Identified two additional persons not previously
identified by Plaintiffs as persons likely to have
discoverable information that Plaintiffs may use in support
of their claims or defenses; and

b. Identified certain documents as responsive to
Plaintiffs’ Fed. R. Civ. P. 26(a)(1)(A)(ii) obligation to
provide “a copy—or a description by category and
location—of all documents, electronically stored
information, and tangible things that the disclosing party
has in its possession, custody, or control and may use to
support its claims or defenses.”®

A list of certain written statements and anticipated exhibits identified in the
Brief is attached as “Exhibit C.”
6. On May 14, 2020, Plaintiffs filed a Fourth Supplement to Plaintiffs’
Initial Disclosure (“Fourth Supplement”),’ which:
a. Identified one additional person not previously
identified by Plaintiffs as a person likely to have

discoverable information that Plaintiffs may use in support
of their claims or defenses; and

 

’ Doc. 72.
® Fed. R. Civ. P. 26(a)(1)(A)(ii).

° Doc. 78.
Case 2:19-cv-00016-SEH Document 102 Filed 08/03/20 Page 5 of 13

b. Identified certain documents as responsive to
Plaintiffs’ Fed. R. Civ. P. 26(a)(1)(A)(ii) obligation to
provide “a copy—or a description by category and
location—of all documents, electronically stored
information, and tangible things that the disclosing party
has in its possession, custody, or control and may use to
support its claims or defenses.”

A “list of documents, electronically stored information and tangible items”
identified in the Fourth Supplement is attached as “Exhibit D.”

7. On July 3, 2020, Plaintiffs filed a Fifth Supplement to Plaintiffs’
Initial Disclosure (“Fifth Supplement”),'' which:

a. Identified four persons not previously identified
by Plaintiffs as persons likely to have discoverable
information that Plaintiffs may use in support of their
claims or defenses; and

b. — _Identified certain documents as responsive to
Plaintiffs’ Fed. R. Civ. P. 26(a)(1)(A)(ii) obligation to
provide “a copy—or a description by category and
location—of all documents, electronically stored
information, and tangible things that the disclosing party
has in its possession, custody, or control and may use to
support its claims or defenses.”!”

A “list of documents, electronically stored information and tangible items”

identified in the Fifth Supplement is attached as “Exhibit E.”

 

0 Fed. R. Civ. P. 26(a)(1)(A)(ii).
" Doc. 88.

2 Fed, R. Civ. P. 26(a)(1)(A\(ii).
Case 2:19-cv-00016-SEH Document 102 Filed 08/03/20 Page 6 of 13

To assist the Court and the parties in assuring that all good faith disclosure
requirements of the Federal Rules of Civil Procedure have been met and are fully
satisfied:

ORDERED:

I. Plaintiffs shall prepare and file a document log, to be designated as |
“Exhibit 1” and attached to Plaintiffs’ response to this Order, identifying each and
every document, item of electronically stored information, and tangible thing
identified in “Exhibits A~E” attached. The document log shall include the date
upon which the identity and subject matter or content of each document, item of
electronically stored information, and tangible thing disclosed in “Exhibits A-E”
became known to Plaintiffs.

2. Plaintiffs shall identify by title and general description, each
document, item of electronically stored information, or tangible thing: (a) known
to them and in their possession, custody, or control; or (b) known to them but not
in their possession, custody, or control, that they may use to support their claims
or defenses asserted in this action, but not identified in “Exhibits A-E” attached,
to be designated as “Exhibit 2” and attached to Plaintiffs’ response to this Order.

Each item identified in “Exhibit 2” shall include the date upon which the identity
Case 2:19-cv-00016-SEH Document 102 Filed 08/03/20 Page 7 of 13

and subject matter or content of the document, item of electronically stored
information, or tangible thing became known to Plaintiffs.

3. True and accurate copies of all documents, electronically stored
information, and tangible things to be identified in Plaintiffs’ “Exhibit 1” and
“Exhibit 2” shall be filed with the Court and served upon Defendants on or before
August 17, 2020.

A
DATED this 4, of August, 2020.

dow Lf) (Keke

“SAM E. HADDON
United States District Judge
Case 2:19-cv-00016-SEH Document 102 Filed 08/03/20 Page 8 of 13

EXHIBIT A

Police Reports and videos/DVDs;

Statements by Bailey Murphy;

Calendar of Events;

Text messages;

Voice mail messages;

Photographs;

Schematic layout of The Metlen;

Publication of Police News 3/31/16 — 4/7/16; 5/5/16 — 5/11/16;
Articles of publication regarding The Metlin;

2015 UMW homecoming information;

Cashier/Income information from The Metlen 9/26/15;
Day sheets from The Metlen 9/26/15 and 9/30/15;
Department of Revenue certificates and accolades;
Department of Revenue documents and filings;
Surveillance video from The Metlen 4/29/16;

Dillon Police Department Policy and Procedure Manual;
Arrest Records — Sydnee Clairmont;

Arrest Records — Michael Dobbins;

Medical Records — Phyllis Saxon;

Medical Records — Sandra Iverson;

Affidavit — Michael Dobbins;

Alcohol Compliance Certificates and Confirmations;
Videos taken at The Metlen Hotel;

I, Incident

If. Arrest

II. Officers at The Metlen Hotel

Excerpts — Officer Alvarez Body Camera Recording;
Excerpts — Officer Horrocks’ Body Camera Recording;
Court filings;

Trial Exhibits;

Transcripts;

Attorney Client Ledger Reports;

Demonstrative Exhibits;

Documents and Items identified by other parties;
Case 2:19-cv-00016-SEH Document 102 Filed 08/03/20 Page 9 of 13

° Documents and Items produced during disclosure and discovery; and
s Documents and Items needed for authentication, foundation, rebuttal
and impeachment.”

 

3 See Doc. 18 at 34-36.
Case 2:19-cv-00016-SEH -Document 102 Filed 08/03/20 Page 10 of 13

EXHIBIT B-

. Statement by Samantha Hubbard; and
. Statement by Alicia Girard Webster.'*

 

'4 See Doc. 66 at 2.
Case 2:19-cv-00016-SEH Document 102 Filed 08/03/20 Page 11 of 13

EXHIBIT C

° Written statements by Hubbard and Webster;
° Citations;

° Police Reports;

. Videos/DVDs; and

. Additional witness statements, and the like."

 

15 See Doc. 72 at 2-3.
Case 2:19-cv-00016-SEH Document 102 Filed 08/03/20 Page 12 of 13

EXHIBIT D

° Investigation records, documents, statements, waivers, citations and
affidavits; employment records; regarding Samantha Hubbard;

° Investigation records, documents, statements, waivers, citations and
affidavits; employment records; regarding Alicia Webster;

° Investigation records, documents, statements, waivers, citations and
affidavits regarding Emily Earl;

. Investigation records, documents, statements, waivers, citations and
affidavits regarding Grace Bowen; and

° Investigation records, documents, statements and affidavits;

employment records; regarding Ross Reed.'®

 

16 See Doc. 78 at 5-6.
Case 2:19-cv-00016-SEH Document 102 Filed 08/03/20 Page 13 of 13

EXHIBIT E

. Court filings regarding Ashlee Mussard;
° Trial Exhibits and Transcripts regarding Ashlee Mussard;
° Arrest Records, Police Reports and videos/DVDs regarding Ashlee

Mussard;
° Medical Records regarding Ashlee Mussard;
° Text messages, Facebook messages, Emails, Correspondence, and

Voicemail messages regarding Ashlee Mussard;

° Photographs regarding Ashlee Mussard; and

. Applicable statutes and administrative rules regarding Ashlee
Mussard.”” |

 

'7 See Doc. 88 at 3.
